DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/01/2022.
Applicant’s election without traverse of Species A, Figs. 1-3 and 10-12, sub-species AD: Fig. 7 sub-species BB, Fig. 14 in the reply filed on 4/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claims 17 and 18 recite the limitation of “radially extending brackets”, wherein it is unclear what “radially extending brackets” is referring to since the exact term “radially extending brackets” has already been recited in the claim 16 from which the claim depends. Is the term “radially extending brackets” requiring that there are multiple “radially extending brackets” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – said radially extending brackets -- for clarity.
Claims 17 and 18 recite the limitation of “a central shaft”, wherein it is unclear what “a central shaft” is referring to since the exact term “a central shaft” has already been recited in the claim 16 from which the claim depends. Is the term “a central shaft” requiring that there are multiple “a central shaft” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – said central shaft -- for clarity.
Claims 12 and 17-20 recite the limitation " said motor or other rotary inducing input " .  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-11, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.  US 2009/0320499 Al in view of Vetrovec US 2018/0045437 Al.
	Re claim 1, Muller et al. teach a fluid conditioning system, comprising: a housing (30) having a fluid inlet (31);; a plurality of spaced apart magnetic or electromagnetic plates (3) communicated with said fluid inlet; a conduit (51, 52) extending from said fluid inlet to a fluid outlet of said housing, each of said fluid communicating packages including individual inlet and outlet locations to said conduit (noting the stacked units have individual inlet and outlets for each plate conduit); and a motor (8) for rotating said sleeve support and magnetic/electromagnetic plates to generate an oscillating magnetic field, resulting in conditioning of the fluid circulated within each fluid communicating package by either heating or cooling of the fluid (paras 28-29).  
Muller et al. fail to explicitly teach details of the support.
Vetrovec teach a sleeve shaped support (172 ; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘sleeve’ is a tubular part (such as a hollow axle or a bushing) designed to fit over another part) extending within said housing (fig 2) , said plates (146) extending radially from said sleeve support;
an elongated conductive component (160) supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting fluid communicating packages which alternate in arrangement with said axially spaced and radially supported magnetic/electromagnetic plates (para 89) to create a compact electromagnetic heat transfer device with discrete passageways for heat transfer fluid (paras 8-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the support as taught by Vetrovec in the Muller et al. invention in order to advantageously allow for increased thermal efficiency in smaller sizes.
For clarity, the recitation “…to generate an oscillating magnetic field, resulting in conditioning of the fluid circulated within each fluid communicating package by either heating or cooling of the fluid …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
	Re claim 2, Muller et al. teach each of said fluid communicating package including a pair of conductive plates (40) which, upon being assembled together, define an interior pathway extending between said inlet and outlet locations of said package (fig 4).  
  	Re claim 4, Muller et al. teach said interior pathway further comprising any dimpled or irregular pattern extending between each of said inlet and outlet locations and arranged in radial and reverse-bended locations extending in progressing fashion about the interior circumference of the assembled package (fig 4).  
	Re claim 8, Muller et al. teach a plurality of agitating elements (71) positioned within the interior pathway for interrupting the fluid circulating flow within each conductive package (figs 4-7).  
 	Re claim 9, Muller et al. teach said magnetic or electromagnetic plates and said conductive packages each further comprising a circular shape (fig 1 ).
	Re claim 10, Muller et al. teach comprising said fluid communicating packages being combined into individual pairs ( figs 4-7, 11 and 17).  
 	Re claim 11, Muller et al. teach said system providing production of on demand conditioned fluid without need of a holding tank (fig 1 noting no tank, para 29).  
	Re claim 14, Muller et al. teach said fluid communicating packages being provided in individual pairs, an intermediate plate (20) separating a pair of sub-plates associated with each pair of individual fluid communicating packages (paras 24-26).  
Re claim 15, Muller et al. teach a first of said sub-plates directing fluid in a first circuitous and circumferential direction, said intermediate plate communicating an outlet of said first sub-plate to an inlet of said second sub-late for redirecting fluid flow in a second counter direction (noting the structural limitations are met in figs 1-4, and fluid may travel in multiple directions even when a general flow direction is present, noting several sets of subplates in each thermal module).  
 	Additionally noting that for clarity, the recitations “directing fluid in a first circuitous and circumferential direction” and “redirecting fluid flow in a second counter direction” have been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 16, Vetrovec teach a central shaft (annotated fig) secured to said sleeve-shaped support via radially extending brackets (168, 138) for rotating said plurality of magnetic or electromagnetic plates to create a compact electromagnetic heat transfer device with discrete passageways for heat transfer fluid (paras 8-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the shaft support as taught by Vetrovec in the Muller et al. , as modified, invention in order to advantageously allow for increased thermal efficiency in smaller sizes. 

    PNG
    media_image1.png
    761
    786
    media_image1.png
    Greyscale



Re claim 18, Vetrovec teach said motor or other rotary inducing input located outside of said housing for rotating a central shaft connected to said sleeve via radially extending brackets (fig 1, para 99).  


Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.  US 2009/0320499 Al in view of Vetrovec US 2018/0045437 Al and KISHI et al. US 2020/0072509 Al.
Re claim 12, Muller et al., as modified,  fail to explicitly teach details of the operation.
KISHI et al. teach said motor or other rotary inducing input selectively activating or deactivating any sub-plurality of magnetic or electromagnetic plates alternating given fluid communicating packages (figs, para 37, para 30,  70, 92, 95, 99)  to form a channel switching mechanism which forms, at one end and/or the other end of the unit channel, an inlet valve which allows the heat transport medium to flow into the unit channel and an outlet valve which allows the heat transport medium to flow out of the unit channel with a selective rotatable bed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by KISHI et al. in the Muller et al., as modified,  invention in order to advantageously allow forces a magnetic field, and a heat transport device that creates a reciprocating flow of a heat transport medium. There is a need for further improvements in thermomagnetic cycle devices. 
Re claim 13, Muller et al., as modified,  fail to explicitly teach details of the operation.
KISHI et al. teach further comprising any sub-plurality of said fluid communicating packages being deactivated through valving (multiple 18, figs) associated with each of said individual fluid inlet and outlet locations (figs, para 37, para 30,  70, 92, 95, 99)  to form a channel switching mechanism which forms, at one end and/or the other end of the unit channel, an inlet valve which allows the heat transport medium to flow into the unit channel and an outlet valve which allows the heat transport medium to flow out of the unit channel with a selective rotatable bed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by KISHI et al. in the Muller et al., as modified,  invention in order to advantageously allow forces a magnetic field, and a heat transport device that creates a reciprocating flow of a heat transport medium. There is a need for further improvements in thermomagnetic cycle devices. 
Re claim 19, Muller et al., as modified,  fail to explicitly teach details of the operation.
KISHI et al. teach said motor or other rotary inducing input selectively engaging or disengaging sub-pluralities of said magnetic/electromagnetic plates to corresponding with fluid activated fluid communicating packages (figs, para 37, para 30,  70, 92, 95, 99)  to form a channel switching mechanism which forms, at one end and/or the other end of the unit channel, an inlet valve which allows the heat transport medium to flow into the unit channel and an outlet valve which allows the heat transport medium to flow out of the unit channel with a selective rotatable bed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by KISHI et al. in the Muller et al., as modified,  invention in order to advantageously allow forces a magnetic field, and a heat transport device that creates a reciprocating flow of a heat transport medium. There is a need for further improvements in thermomagnetic cycle devices. 
Re claim 20, Muller et al., as modified,  fail to explicitly teach details of the operation.
KISHI et al. teach comprising a power supply (5, para 29) to said motor or other rotary inducting input being selectively increased or decreased in order to adjust a speed of rotation of said magnetic/electromagnetic plates (figs, para 37, para 30,  70, 92, 95, 99, )  to form a channel switching mechanism which forms, at one end and/or the other end of the unit channel, an inlet valve which allows the heat transport medium to flow into the unit channel and an outlet valve which allows the heat transport medium to flow out of the unit channel with a selective rotatable bed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by KISHI et al. in the Muller et al., as modified,  invention in order to advantageously allow forces a magnetic field, and a heat transport device that creates a reciprocating flow of a heat transport medium. There is a need for further improvements in thermomagnetic cycle devices. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al.  US 2009/0320499 Al in view of Vetrovec US 2018/0045437 Al and Imura WO2016038797A1.
Re claim 17, Muller et al., as modified,  fail to explicitly teach details of the motor.
Imura teach the said motor or other rotary inducing input being located within said sleeve extending within said housing for rotating a central shaft connected to said sleeve via radially extending brackets (noting 17, 71, 72 centrally located interior to the housing, fig 1, and thus in the instant combination the motor is interior to the housing and sleeve) to place a rotor stator motor with electronic control inside the housing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the motor as taught by Imura in the Muller et al., as modified,  invention in order to advantageously allow for both performance as a motor and performance as a thermomagnetic cycle device. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10612668 B1, US 8312730 B2, US 20110162388 A1, US 20080216484 A1 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763